Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Submission
Applicants' submission with argument only, filed on 01/29/2021, in response to the rejection of claims 1-3 from the non-final office action, mailed on 10/29/2020, is acknowledged and will be addressed below (Further note the instant case is assigned to a different examiner).

Election/Restrictions
Claims 4-5 remain withdrawn from consideration as pursuant to 37 CFR 1.142(b), there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda (WO 2014167989, using US 20160168691 as a translation) in view of Wei Zhiling (CN 203728917, see attached machine translation).
Regarding claim 1, Takeda teaches a vapor deposition mask [abstract].  The mask includes a metal mask (10 of Fig. 2) with a plurality of slits (15) corresponding to the instant claimed metal mask opening. The mask also includes a resin mask (20) with a plurality of openings (25) [0041].  The metal mask openings (15) and the resin mask openings (25) overlap when viewed from above (plan view), seen in fig. 2.   The shape of the metal mask opening includes polygon (square) as a basic shape, seen in Fig. 1.  
Takeda does not teach the limitation wherein the metal mask opening includes an elongation part, added to the polygon, the elongation part elongating a length of the whole periphery of the polygon.  
Wei Zhiling teaches a mask assembly with an array of evaporation apertures (analogous to the instant claimed metal mask holes) [abstract].  Wei Zhiling also teaches compensation openings at the corners of the polygonal opening [abstract].  The mask of Wei Zhiling is a metal mask (made of a nickel based alloy material) [Page 2].  The compensation opening (3 of Figs. 6, 7) is located at a corresponding side of the polygonal opening [Page 3, Paragraph 1] and elongates a length of the whole periphery of the polygon by its inclusion, as can be seen in Figs 6 and 7.  Thus the compensation openings correspond to the instant claimed elongation part.  
Wei Zhiling and Takeda are analogous art in the field metal masks.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Takeda to have the polygonal metal mask opening include the compensation openings of Wei Zhiling in order to increase the opening ratio of the vapor deposition hole on the mask assembly, improving the quality of the OLED display [Wei Zhiling Page 4, Paragraph 13].  

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Takeda (WO 2014167989, using US 20160168691 as a translation) in view of Wei Zhiling (CN 203728917, see attached machine translation) as applied to claim 1 above, and further in view of Kim (US 20160343945).
Regarding claim 2, modified Takeda teaches the limitations of claim 1.  
Takeda does not teach the limitation wherein the metal mask includes one or a plurality of rigidity adjustment parts that partially reduce rigidity of the metal mask at a position not overlapping with the resin mask openings of the resin mask.
Kim teaches a mask [abstract] including a mask base that may be formed of an alloy of FE and Ni [0047], with openings 210 of Fig. 2A-C formed in the mask base.  Kim also teaches that the mask includes a half-etching portion (250) formed in at least a portion of the mask surface.  The half-etching portion is a recess part provided in the metal mask, as seen in Figs. 2A-C, and corresponds to the instant claimed rigidity adjustment parts.  
Kim and Takeda are analogous art in the field of metal masks for deposition.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Takeda to have the half-etching portion of Kim in order to increase the flexibility of the mask base [0056 of Kim].  
Although taught by the cited prior art, the claim limitations “that partially reduce rigidity of the metal mask at a position not overlapping with the resin mask openings of the resin mask” are functional limitations and do not impart any additional structure.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations.  The apparatus of Takeda modified by Kim is capable of this claimed limitation because it has a half-etching portion analogous to the instant claimed “rigidity adjustment part.” The half-etching portions increase the flexibility of the mask base [0056 of Kim], which one of ordinary skill in the art would understand to be equivalent to reducing the rigidity of the metal mask at the position where they are located.  The half-etched portions do not overlap with openings of the metal mask, which in the structure of modified Takeda contains the resin mask openings of the resin mask (See Fig. 2 of Takeda).  
Further, Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102 and 103 rejection is appropriate for these types of claims as well as for composition claims.  See MPEP 2112 III.  
The structure of Kim is a recess part 250 provided in the metal mask 200 (as can be seen in Figs 2A-C of Kim), which is the structure required by claim 3.  For that reason, the property of “reduce[ing] rigidity of the metal mask at a position not overlapping with the resin mask openings of the resin mask” is presumed to be inherent.  
Regarding claim 3, Takeda modified by Kim teaches the limitations of claim 2.  
Takeda does not teach the limitation wherein the rigidity adjustment part is a through hole penetrating the metal mask or a recess part provided in the metal mask.
Kim teaches a mask [abstract] including a mask base that may be formed of an alloy of FE and Ni [0047], with openings 210 of Fig. 2A-C formed in the mask base.  Kim also teaches that the mask includes a half-etching portion (250) formed in at least a portion of the mask surface.  The half-etching portion is a recess part provided in the metal mask, as seen in Figs. 2A-C, and corresponds to the instant claimed rigidity adjustment parts.  
Kim and Takeda are analogous art in the field of metal masks for deposition.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Takeda to have the half-etching portion of Kim in order to increase the flexibility of the mask base [0056 of Kim].

Response to Arguments
Applicants’ arguments filed on 01/29/2021 have been fully considered but they are not persuasive. Because the applicants only filed argument without an amendment of claims, the examiner maintains current ground of the rejection and the response to the argument will be provided as following.
In regards to the 35USC rejection of claim 1, the applicants argue that Applicant respectfully submits that, in the first instance, one skilled in the art would not have modified the metal/resin stacked mask disclosed in Takeda based on the single-layered metal mask disclosed in Wei. Even if the two references were combined for the sake of argument, however, the compensation openings 60 from Wei would have been formed in the corners of the holes 25 in the resin mask 20 of Takeda. Again, Wei uses the compensation openings 60 to increase the opening ratio of each hole 50, which are the holes that define the shape of the deposited material. Therefore, that teaching, if combined with Takeda, would be applied to the holes 25 formed through the resin mask 20 of Takeda, because it is the shape of those holes 25 that defines the shape of the deposited material. The shape of the holes 15 formed through the metal plate 10 in Takeda have no impact on the shape of the deposited material, see the 1st complete paragraph of page 6.
This argument is found not persuasive.
The examiner maintains the teaching of Wek clearly can be clearly applied to either mask of Takeda.
First, the examiner strongly disagree with the argument that “The shape of the holes 15 formed through the metal plate 10 in Takeda have no impact on the shape of the deposited material”. When any one of the slit 15 and the opening 25 is changed, the shape of the deposited material is clearly changed, because the amount and incident angle of the vapor that pass through the slit 15 or opening 25 of Fig. 2 is clearly impacted. 
Second, it is a fact, when a shape or size of the slit 15 is changed, an opening ratio with the slit 15 and the opening 25 is clearly changed. For instance, simply saying that A1= original size of slit 15, B1= original size of opening 25, A2= adjusted size of slit 15, B2=original size of opening 25, thus A1:B1 is not equal to A2:B2.
Third, a shadow effect is a phenomenon that a part of the vapor deposition material collides with the inner wall of the slit 15 and does not reach the substrate. When a shape or size of the slit 15 is changed, a shadow effect is clearly impacted. It is considered adding compensation opening reduces the shadow effect, because it increase an opening of the slit, thus the quality of the deposition would have increased.
Fourth, original rectangular shape has sharp corner. It is a fact that sharp corner has more stress than a rounded corner. Thus, it is considered adding compensation opening reduces the stress on the mask.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ookawara (US 20120060756) teaches that the shape of a mask opening especially at corners and edges is important because of the tension applied to the metal mask.  Lee (US 20150007768) teaches a different type of rigidity adjustment parts. Furthermore, Jun et al. (US 20140357001) teaches an elongated part.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718